Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9-11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabov (Identification and Correction of Flying Pixels in Range Camera Data) in view of Yang (US2005/0105826Al).
Regarding claim 1, Sabov teaches  a method for detecting a flying spot on an edge of a depth image, comprising: 
collecting image data of the depth image; See figure 1 of Sabov:
 
    PNG
    media_image1.png
    573
    869
    media_image1.png
    Greyscale

 calculating a normal vector of each pixel of the depth image according to the image data; 
See section 2.1 of Sabov “The second method (Equation (2)) calculates the surface normal n1 to n4 based on the planes spanned by the current surfel and two neighbours. If the surfels lie on a plane, then the surface normal should point in the same direction. Therefore, variations in the surface normals should indicate surfels which do not belong to one plane.” 


taking the edge point as a seed point and determining whether the seed point satisfies a growing condition;   and determining the seed point as the flying spot, upon determining that the seed point satisfies the growing condition. See the second method in section 2.1 of Sabov. The examiner gives the growing condition its broadest reasonable interpretation. Threshold s2 is considered equivalent to the growing condition as it is a value which indicates a flying spot. Further the term seed point is taken to mean a target point or target pixel.  
    PNG
    media_image2.png
    994
    535
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    100
    449
    media_image3.png
    Greyscale


However Sabov does not teach calculating, according to the normal vector, an edge point of the depth image with an edge detection operator;

Yang teaches calculating, according to the normal vector, an edge point of the depth image with an edge detection operator; [0055]-[0057] of Yang teach a method of detecting an edge using the angles of normal vectors 

    PNG
    media_image4.png
    526
    453
    media_image4.png
    Greyscale

 Sabov and Yang are combinable because they are directed to analyzing object edges. It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the edge detection method of Yang with the method of reducing flying pixels outlined in Sabov. The suggestion/motivation for doing allow user of Sabov to detect an edge without sensitivity to noise using the normal from Yang. Therefore, it would have been obvious to combine Sabov with Yang to obtain the invention described in claim 1.

Regarding claim 2 Sabov and Yang teach the method of claim 1, Sabov further teaches wherein collecting the image data of the depth image comprises: emitting, with an infrared emitter, an infrared signal to a subject, and recording a first time point at which the infrared signal is emitted; receiving, with an infrared receiver, an infrared signal reflected back from the subject, and recording a second time point at which the infrared signal reflected is received; calculating a difference between the first time point and the second time point; and obtaining the image data according to the difference.  See 4th paragraph of the Introduction of Sabov  “The distance measurement is performed by using the time of flight (TOF) principle. An infrared light is emitted from a matrix of LEDs and is modulated in amplitude. The reflecting rays are captured by the camera. The phase shift between the modulated outgoing and reflected incoming signal is proportional to the distance of the reflecting object.” Claim 2 outlines a time-of-flight camera which is well known to a person having ordinary skill in the art.

Regarding claim 3, Sabov and Yang teach the method of claim 1, wherein calculating the normal vector of each pixel of the depth image according to the image data comprises: 
acquiring a first vector of each pixel of the depth image according to the image data;
 acquiring a second vector and a third vector of neighboring pixels of each pixel; 
and calculating the normal vector of each pixel according to the first vector, the second vector, and the third vector.  See section 2.1, specifically “The second method (Equation (2)) calculates the surface normal n1 to n4 based on the planes spanned by the current surfel and two
neighbours.”

Regarding claim 5 Sabov and Yang teach the method of claim 1, and Sabov further teaches wherein taking the edge point as the seed point and determining whether the seed point satisfies the growing condition comprises:   acquiring a first normal vector of the seed point; acquiring a second normal vector of each of neighboring pixels of the seed point;  Sabov teaches “The second method (Equation (2)) calculates the surface normal n1 to n4 based on the planes spanned by the current surfel and two neighbours.”

calculating an absolute value of a product of the first normal vector and the second normal vector; and determining whether the absolute value is less than a preset threshold.  Section 2.1 of Sabov. S2 is a threshold which includes an absolute value of the mean normal and current normal.

    PNG
    media_image5.png
    782
    681
    media_image5.png
    Greyscale



Regarding claim 6 Sabov and Yang teach the method of claim 5, and Sabov teaches further comprising: determining the seed point as the flying spot based on a determination that the absolute value is less than the preset threshold.  See section 2.1 of Sabov the threshold S2 is defined for the determination of a flying pixel.

Regarding claim 7, Sabov and Yang teach the method of claim 1, and Sabov teaches further comprising: after determining the seed point as the flying spot: removing the flying spot; and outputting the depth image according to image data with the flying spot removed.  See section 3 of Sabov “After the flying surfels are identified, they can easily be removed from the data set. But to mark them as invalid measurements would be to treat them as points where no reflection has been received, and this is not the case. For further processing, it might be necessary to correct the flying surfel instead of removing them.”


Regarding claim 9, Sabov teaches an electronic device, comprising: at least one processor; and a computer readable storage, coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to carry out actions, comprising: 
collecting image data of the depth image; See figure 1 of Sabov:
 
    PNG
    media_image1.png
    573
    869
    media_image1.png
    Greyscale

 calculating a normal vector of each pixel of the depth image according to the image data; 
See section 2.1 of Sabov “The second method (Equation (2)) calculates the surface normal n1 to n4 based on the planes spanned by the current surfel and two neighbours. If the surfels lie on a plane, then the surface normal should point in the same direction. Therefore, variations in the surface normals should indicate surfels which do not belong to one plane.” 


taking the edge point as a seed point and determining whether the seed point satisfies a growing condition;   and determining the seed point as the flying spot, upon determining that the seed point satisfies the growing condition. See the second method in section 2.1 of Sabov. The examiner gives the growing condition its broadest reasonable interpretation. Threshold s2 is considered equivalent to the growing condition as it is a value which indicates a flying spot. Further the term seed point is taken to mean a target point or target pixel.  
    PNG
    media_image2.png
    994
    535
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    100
    449
    media_image3.png
    Greyscale


However Sabov does not teach calculating, according to the normal vector, an edge point of the depth image with an edge detection operator;

Yang teaches calculating, according to the normal vector, an edge point of the depth image with an edge detection operator; [0055]-[0057] of Yang teach a method of detecting an edge using the angles of normal vectors 

    PNG
    media_image4.png
    526
    453
    media_image4.png
    Greyscale




Regarding claim 10, Sabov and Yang teach the electronic device of claim 9, and Sabov further teaches wherein the at least one processor configured to carry out collecting the image data of the depth image is configured to carry out actions, comprising: emitting, with an infrared emitter, an infrared signal to a subject, and recording a first time point at which the infrared signal is emitted; receiving, with an infrared receiver, an infrared signal reflected back from the subject, and recording a second time point at which the infrared signal reflected is received; calculating a difference between the first time point and the second time point; and obtaining the image data according to the difference. See 4th paragraph of the Introduction of Sabov  “The distance measurement is performed by using the time of flight (TOF) principle. An infrared light is emitted from a matrix of LEDs and is modulated in amplitude. The reflecting rays are captured by the camera. The phase shift between the modulated outgoing and reflected incoming signal is proportional to the distance of the reflecting object.” Claim 2 outlines a time-of-flight camera which is well known to a person having ordinary skill in the art.

Regarding claim 11, Sabov and Yang, teach the electronic device of claim 9, Sabov further teaches wherein the at least one processor configured to carry out calculating the normal vector of each pixel of the depth image according to the image data is configured to carry out actions, comprising: acquiring a first vector of each pixel of the depth image according to the image data; acquiring a second vector and a third vector of neighboring pixels of each pixel; and calculating the normal vector of each pixel according to the first vector, the second vector, and the third vector. See section 2.1, specifically “The second method (Equation (2)) calculates the surface normal n1 to n4 based on the planes spanned by the current surfel and two neighbours.”

Regarding claim 13 Sabov and Yang teach the electronic device of claim 9, and Sabov further teaches wherein the at least one processor configured to carry out taking the edge point as the seed point and determining whether the seed point satisfies the growing condition is configured to carry out actions, comprising: 

acquiring a first normal vector of the seed point; acquiring a second normal vector of each of neighboring pixels of the seed point;  Sabov teaches “The second method (Equation (2)) calculates the surface normal n1 to n4 based on the planes spanned by the current surfel and two neighbours.”

calculating an absolute value of a product of the first normal vector and the second normal vector; and determining whether the absolute value is less than a preset threshold.  Section 2.1 of Sabov. S2 is a threshold which includes an absolute value of the mean normal and current normal.


Regarding claim 14, Sabov and Yang teach the electronic device of claim 13, and Sabov further teaches the at least one processor is further configured to carry  out actions, comprising: determining the seed point as the flying spot based on a determination that the absolute value is less than the preset threshold.  See section 2.1 of Sabov the threshold S2 is defined for the determination of a flying pixel.

Regarding claim 15 Sabov and Yang teach the electronic device of claim 9, the at least one processor is further configured to carry out actions, comprising: removing the flying spot; and outputting the depth image according to image data with the flying spot removed.  See section 3 of Sabov “After the flying surfels are identified, they can easily be removed from the data set. But to mark them as invalid measurements would be to treat them as points where no reflection has been received, and this is not the case. For further processing, it might be necessary to correct the flying surfel instead of removing them.”



Regarding Claim 17, Sabov and Yang teach a non-transitory computer readable storage medium storing a computer program which, when executed by a processor, causes the processor to carry out actions, comprising: collecting image data of the depth image; See figure 1 of Sabov:
 
    PNG
    media_image1.png
    573
    869
    media_image1.png
    Greyscale

 calculating a normal vector of each pixel of the depth image according to the image data; 
See section 2.1 of Sabov “The second method (Equation (2)) calculates the surface normal n1 to n4 based on the planes spanned by the current surfel and two neighbours. If the surfels lie on a plane, then the surface normal should point in the same direction. Therefore, variations in the surface normals should indicate surfels which do not belong to one plane.” 


taking the edge point as a seed point and determining whether the seed point satisfies a growing condition;   and determining the seed point as the flying spot, upon determining that the seed point satisfies the growing condition. See the second method in section 2.1 of Sabov. The examiner gives the growing condition its broadest reasonable interpretation. Threshold s2 is considered equivalent to the growing condition as it is a value which indicates a flying spot. Further the term seed point is taken to mean a target point or target pixel.  
    PNG
    media_image2.png
    994
    535
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    100
    449
    media_image3.png
    Greyscale


However Sabov does not teach calculating, according to the normal vector, an edge point of the depth image with an edge detection operator;

Yang teaches calculating, according to the normal vector, an edge point of the depth image with an edge detection operator; [0055]-[0057] of Yang teach a method of detecting an edge using the angles of normal vectors 

    PNG
    media_image4.png
    526
    453
    media_image4.png
    Greyscale




Regarding claim 18, Sabov and Yang the non-transitory computer readable storage medium of claim 17, wherein the computer program executed by the processor to carry out the action of collecting the image data of the depth image is executed by the processor to carry out actions, comprising: emitting, with an infrared emitter, an infrared signal to a subject, and recording a first time point at which the infrared signal is emitted; receiving, with an infrared receiver, an infrared signal reflected back from the subject, and recording a second time point at which the infrared signal reflected is received; calculating a difference between the first time point and the second time point; and   obtaining the image data according to the difference.  See 4th paragraph of the Introduction of Sabov  “The distance measurement is performed by using the time of flight (TOF) principle. An infrared light is emitted from a matrix of LEDs and is modulated in amplitude. The reflecting rays are captured by the camera. The phase shift between the modulated outgoing and reflected incoming signal is proportional to the distance of the reflecting object.” Claim 2 outlines a time-of-flight camera which is well known to a person having ordinary skill in the art.

Regarding claim 19, Sabov and Yang teach the non-transitory computer readable storage medium of claim 17, wherein the computer program executed by the processor to carry out the action of calculating the normal vector of each pixel of the depth image according to the image data is executed by the processor to carry out actions, comprising: acquiring a first vector of each pixel of the depth image according to the image data; acquiring a second vector and a third vector of neighboring pixels of each pixel; and calculating the normal vector of each pixel according to the first vector, the second vector, and the third vector.  See section 2.1, specifically “The second method (Equation (2)) calculates the surface normal n1 to n4 based on the planes spanned by the current surfel and two
neighbours.”


Regarding claim 20, Sabov and Yang teach the non-transitory computer readable storage medium of claim 17, and Sabov further teaches wherein the computer program executed by the processor to carry out the action of taking the edge point as the seed point and determining whether the seed point satisfies the growing condition is executed by the processor to carry out actions, comprising:
acquiring a first normal vector of the seed point; acquiring a second normal vector of each of neighboring pixels of the seed point;  Sabov teaches “The second method (Equation (2)) calculates the surface normal n1 to n4 based on the planes spanned by the current surfel and two neighbours.”

calculating an absolute value of a product of the first normal vector and the second normal vector; and determining whether the absolute value is less than a preset threshold.  Section 2.1 of Sabov. S2 is a threshold which includes an absolute value of the mean normal and current normal.


Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabov in view of Yang, further in view of Keisuke (US 2011/0206274 Al). 

Regarding claim 8, Sabov and Yang teach the electronic device of claim 9, however they do not teach wherein the edge detection operator comprises a sobel operator.  
Tateno teaches wherein the edge detection operator comprises a sobel operator
 [0197] In step S2110, the position and orientation estimation apparatus 2 performs edge detection processing on the gray image. An example edge detection method may use, for
example, an edge detection filter (e.g., a Sobel filter) or may use the Canny algorithm. Any other method is usable if it can detect an area where a pixel value of an image changes discontinuously

Modified Sabov and Tateno are combinable because they involve detection of edges of objects from 3-dimensional image data. It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a Sobel operator for edge detection into modified Sabov as a sobel operator is a well-known method of edge detection in the art. The suggestion/motivation for doing allow user of Modified Sabov to detect an edge to ascertain a smaller area to search for a flying pixel, as they are more prominent around edges. Therefore, it would have been obvious to combine modified Sabov with Tateno to obtain the invention described in claim 8.

Regarding claim 16, Sabov and Yang teach the electronic device of claim 9, however they do not teach wherein the edge detection operator comprises a sobel operator.  
Keisuke teaches wherein the edge detection operator comprises a sobel operator
“[0197] In step S2110, the position and orientation estimation apparatus 2 performs edge detection processing on the gray image. An example edge detection method may use, for
example, an edge detection filter (e.g., a Sobel filter) or may use the Canny algorithm. Any other method is usable if it can detect an area where a pixel value of an image changes discontinuously”

Claims 4 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALEB TESSEMA whose telephone number is (571)272-2696.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KALEB TESSEMA/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667